Citation Nr: 1019659	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  07-10 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to an initial disability rating in excess of 10 
percent for posttraumatic stress disorder (PTSD), prior to 
February 8, 2007 and to an evaluation in excess of 30 percent 
since February 8, 2007.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1968 until April 
1970.  

This matter originally comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 2006 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  The Board 
notes that the Veteran's disability rating was raised to 30 
percent, effective February 8, 2007, by a September 2007 
rating decision.  


REMAND

The Veteran contends that his service-connected PTSD is more 
severe than indicated by the 10 percent disability rating 
granted him prior to February 8, 2007 and the 30 percent 
disability rating granted him from February 8, 2007.  

The Board notes that the Veteran received a VA examination in 
regards to his claim in December 2005.  Since that time, the 
Veteran has reported that his PTSD symptoms have worsened, 
including in a December 2006 statement and his April 2007 VA 
Form 9.  Given the Veteran's reports of increased severity, 
in conjunction with the length of time since the last VA 
examination, the Board has little and must return this matter 
to afford the Veteran an opportunity to undergo a 
contemporaneous VA examination to assess the current extent 
and severity of his disability.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43,186 (1995).

Additionally, the last VA outpatient treatment records that 
have been associated with the claims file were from April 
2007.  VA has a statutory duty to assist a claimant in 
obtaining relevant records held by any Federal department or 
agency that the claimant adequately identifies and authorizes 
VA to obtain.  See 38 U.S.C. § 5103A(b), (c)(3); 38 C.F.R. § 
3.159(c).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his PTSD 
since August 1, 2007, the date of the 
last records contained in the claims 
file, and to provide any releases 
necessary for the VA to secure private 
medical records of such treatment or 
evaluation.  The RO/AMC should then 
obtain and associate with the claims file 
any treatment records identified by the 
Veteran, to include all VA treatment 
records.  

2.  After the development requested in 
the first paragraph has been completed, 
the Veteran should be afforded a 
psychiatric examination to ascertain the 
severity and manifestations of his PTSD.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and the examination, the examiner is 
requested to report complaints and 
clinical findings associated with the 
Veteran's PTSD in detail.  In doing so 
the examiner is requested to assign an 
Axis V diagnosis (Global Assessment of 
Functioning Scale score), consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, that represents only 
the symptomatology attributable the 
Veteran's service connected disability.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
